Case 1:20-cv-03250-GBD Document 46 Filed 01/25/21 Page 1of1

ie

    

Use #

 

 

 

 

 

mores
UNITED STATES DISTRICT COURT | SOCUNE TN i i
SOUTHERN DISTRICT OF NEW YORK EL RCTRONIC ALLY FILED i
Ce ee ee ew ew ee ee ee ee eee ee ee re xX § “
| DOC #: SEGAN DD OT

CHRISTINA RYNASKO, on behalf of herself and H DATE HLEWAl N 2 2021 |
all others similarly situated, : 5

Plaintiff, : ORDER

-against- 20 Civ. 3250 (GBD)

NEW YORK UNIVERSITY, .

Defendant. :
eee eee wee ee eee eee eee eee eT xX

GEORGE B. DANIELS, District Judge:

A status conference is scheduled for March 25, 2021 at 10:30 a.m.

Dated: January 25, 2021
New York, New York
SO ORDERED.

Geis 2 b Dorrell

EPR Ge. DANIELS
ITESSTATES DISTRICT JUDGE

 

 

 
